Citation Nr: 1623844	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran and his wife testified at a formal RO hearing before a Decision Review Officer (DRO) in August 2012, and the Veteran testified before the Board in April 2013.  A transcript of each hearing is of record, including in the Virtual VA processing system.

In November 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's November 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

Bilateral hearing loss did not have its clinical onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2011.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA and private treatment records, lay statements, hearing testimony, and VA examination reports.  

The Veteran was afforded VA audiology examinations in June 2012 and most recently, in July and August 2015 (pursuant to the November 2014 Board Remand).  See Stegall, 11 Vet. App. 268.  The opinion, as a whole, considered all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationale for the opinion stated.  See Stegall, 11 Vet. App. 268.  Accordingly, the Board finds that the July and August 2015 VA examination are adequate with regard to the appeal of service connection for bilateral hearing loss.  Additionally, in February 2015, the RO sent the Veteran a letter requesting additional information from Dr. Steier and Metro Transit Authority.  A response was received from Dr. Steier's office that the Veteran only had one visit with Dr. Steier and all additional records would be found at the VA medical center.

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.  There has been substantial compliance with all duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.

II.  Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., sensorineural hearing loss), is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss) and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has bilateral hearing loss as a result of noise exposure associated with artillery and aircraft engines.  The Veteran's service records indicate that he was a rifleman, an assignment consistent with noise exposure, and received a rifle badge marksman and pistol badge sharpshooter.  Therefore, the Board finds those reports of in-service noise exposure credible and determines that the Veteran was exposed to acoustic trauma while in service.
 
The Veteran's service treatment records noted "defective hearing" based on pure tone thresholds in ASA units at his November 1967 enlistment examination, although the Veteran denied any noticeable hearing loss in a report of medical history at that time.  When converted to ISO units as required for comparison to VA criteria, those test results met the criteria for a VA hearing loss disability, with pure tone thresholds of 40 decibels at the 4000 Hertz  level in the right ear and 50 decibels at 4000 Hertz  in the left ear.  See 38 C.F.R. § 3.385 (2014) (defining VA hearing loss disability).  At his August 1970 service separation examination, however, pure tone thresholds in ISO units were from 0 to 20 decibels at all levels, or within normal limits.  See id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that auditory thresholds higher than 20 decibels indicate some degree of hearing loss).  A report of medical history is not of record for that examination.

The Board notes that generally, where the service entrance examination shows a disability, as in this case, service connection may only be claimed based on aggravation, not incurrence.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2014).  As discussed below, however, the probative evidence shows that the pure tone thresholds on the Veteran's enlistment examination were as likely as not due to transient hearing loss or erroneous results, based on the normal results at service separation.  As such, the Board will review the Veteran's claim based on direct service connection.

The earliest objective evidence of any bilateral hearing loss is a November 2011 VA treatment record, showing that the Veteran requested an audiology appointment for his difficulty in hearing.  During a December 2011 VA audiological consult, the Veteran reported that he had military noise exposure with intermittent use of hearing protection, then he worked at Coca Cola for approximately 10 years, for a tree service running a chainsaw with hearing protection for approximately five years, and for Metro Transit for the prior 26 years.  Results revealed normal hearing from 250 Hertz to 1500 Hertz sloping to a moderately-severe/severe high frequency sensorineural hearing loss bilaterally.  

The Veteran has not specified when he first noticed hearing loss, as opposed to difficulties hearing due to ringing in the ears or tinnitus.  He has indicated, however, that if he had symptoms in service he would not have sought treatment due to the general attitude in the Marine Corps to not seek treatment for minor problems.  See, e.g., May 2012 NOD, July 2012 arguments.  During the April 2013 hearing, the Veteran's representative indicated that his hearing loss had been present "kind of ever since service" and had worsened over the years to the current level.

The Veteran's wife testified in August 2012 that they married shortly after discharge from service and he would turn up the volume on the television very loud.  The Veteran reported in a claim for other conditions that they married in April 1971, or within the one year after his service discharge.  The Veteran's wife also testified in August 2012 that their children would complain of his not appearing to hear or listen to them; however, these appear to relate to problems in later years.

The Veteran testified in 2013 that he worked as a professional driver and had physical examinations through the Department of Transportation (DOT) that showed hearing loss.  The Board notes that the Veteran provided a similar history during the December 2011 VA audiology appointment.

During a January 2012 VA examination, the Veteran reported that he worked in an office for Coca Cola, and that he had only "occasional exposure" to buses through his employment with Metro Area Transit.  The Board notes that this description of occupational noise exposure appears to contradict the Veteran's other reports in 2011 and 2013.   

There is no clinical evidence of any earlier bilateral hearing loss following service.  The Board acknowledges that there is lay evidence of earlier bilateral hearing loss following service in that the Veteran and his wife have suggested a continuity of bilateral hearing loss symptomatology in the years since service.  As explained below, however, the Board finds that the Veteran's reports of a continuity of symptomatology in the years since service are not credible.

The absence of any objective clinical evidence of bilateral hearing loss for decades after the Veteran's separation from service in September 1970 weighs against a finding that his current bilateral hearing loss was present in service or in the year or years immediately after service.

In light of the objective evidence of a lack of bilateral hearing loss during service (both under 38 C.F.R. § 3.385 and the guidelines established by the Court in Hensley) and the absence of any clinical evidence of bilateral hearing loss for decades following service, the Board concludes that the Veteran's reports of a continuity of bilateral hearing loss symptomatology in the years since service are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

Upon VA examination in January 2012, the Veteran was diagnosed with bilateral sensorineural hearing loss.  Upon review of the Veteran's claims file and interview of the Veteran, the VA examiner found that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  The examiner noted that ASA standards were used for the Veteran's enlistment audiogram, which revealed a mild/moderate hearing loss at 4000 Hertz bilaterally.  The examiner, however, pointed out that the Veteran's hearing was normal upon separation.  The examiner concluded that it was as likely as not that the initial examination may have been in error or consistent with a transient hearing loss, as his hearing was normal at military separation at 500 to 6000 Hertz.  

In April 2013, the Veteran submitted a letter by private provider, Dr. Steier, who gave a positive nexus opinion between the Veteran's hearing loss and in-service noise exposure.  Specifically, he stated that based on a review of the Veteran's available medical records, as well as his clinical notes and examination, he considered it as likely as not that the Veteran's hearing loss was due largely if not entirely to his active duty, particularly his service in Vietnam as an infantry man when he was exposed to turbine engine helicopters, non-muffled diesel engines, automatic weapons fire and explosions.  Dr. Steier continued to state that this noise trauma would have been more than sufficient to cause the conditions present today and he based his assessment on the Veteran's physical examination, as well as, his training and experience as a physician.  

Pursuant to the November 2014 Board remand, the RO obtained a July 2015 addendum opinion to the January 2012 VA examination.  In particular, the Board sought to obtain an opinion regarding direct incurrence.  The examiner noted review of the Veteran's claims file.  In particular, the examiner noted the Veteran's August 1967 enlistment examination results, which showed a mild, high frequency hearing loss, and the Veteran's August 1970 discharge examination, which showed normal hearing bilaterally.  The examiner opined that it was as likely as not that the Veteran's enlistment examination may have been consistent with a transient hearing loss, as hearing was normal at separation.  The examiner indicated that the National Institute for Occupational Safety and Health (NIOSH) recommends that significant threshold shift is defined as a 15 dB HL shift or more at any one frequency of 500 Hz to 6000 Hertz.  The examiner stated that there was no significant shift (decrease) in thresholds from induction to discharge.  She continued to state that current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely" (Institute of Medicine).  "The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure" (Institute of Medicine).  As a result, the examiner opined that given normal hearing at discharge, and no significant decrease in thresholds from induction to discharge hearing impairment is less likely as not caused by or aggravated by military noise exposure.

In August 2015, the July 2015 VA examiner provided a more detailed addendum opinion.  She stated:

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of bilateral hearing loss with the exception of the entrance exam in August 1967.  As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a bilateral hearing loss disability, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then continuity of symptomatology after service is required to support the claim.  After service, bilateral hearing loss was first documented in December 2011, which is well beyond the one year presumptive period following separation from service in September 1970 for manifestation of sensorineural hearing loss as a chronic disease under 38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran served as an infantryman in the Marines.  The Veteran reports that his hearing loss is related to noise exposure which includes M14s, M1s, 45 calibers, 5 inch guns, and time spent on the flight deck.  He reports that after the service he worked in the office at Coca Cola; then at Metro Area Transit with occasional exposure to bus noise.  The Veteran's wife reports in a lay statement that soon after their marriage in 1971 that the "TV would be real loud" and that their children would complain "Daddy's not listening to us."  Although the Veteran and his wife are competent to describe symptoms, bilateral hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of a hearing loss disability under 38 C.F.R. § 3.385.  Nor is it a simple medical condition that a lay person is competent to offer an opinion on.  While the Veteran and his wife are competent to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology and diagnosis of hearing loss at release to active duty in 1970 until 2011.

Here, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is etiologically related to his in-service noise exposure, despite the April 2013 opinion of Dr. Steier and the Veteran's contentions to the contrary.  In particular, the Board finds the opinion of Dr. Steier to be less probative as he did not show an acknowledgement of any intervening noise exposure or reference any post-service testing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  Therefore, it is unclear if this provider considered an accurate factual history for the Veteran's claim, and this opinion is insufficient to establish entitlement to service connection.  On the other hand, the Board considers the January 2012, and in particular, the July and August 2015 VA opinions to be highly probative as the examiners offered a detailed, cogent explanation for their ultimate conclusions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  The Board assigns more probative weight to the VA examiner's opinions as the examiner's reports shows a full review of the file, an interview with the Veteran, citation to medical literature and accurate view of all facts involved.

To the extent that the Veteran or his wife asserts that his current bilateral hearing loss is etiologically related to the Veteran's military service, as laypersons they are simply not competent to opine on such a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
	
In summary, the preponderance of the evidence is against the Veteran's claim.  The Board has considered the Veteran's circumstances of service under 38 U.S.C.A.  § 1154(a), but finds that a preponderance of the evidence is against a finding that chronic hearing loss had its onset during active duty service or is otherwise related to active duty.  There is also no competent and credible evidence of hearing loss within the first post-service year.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


